DETAILED ACTION
The amendment filed 8/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments filed 8/31/2022 and applicant’s clarifying remarks are sufficient to overcome the previously applied rejections under 112(b).
	Applicant’s arguments regarding the 102 and 103 rejections under Zupanick as applicable to the amended claims are persuasive and those rejections are withdrawn.
	Applicant’s argument regarding the applicability of the prior 101 rejection (as being drawn to non-statutory subject matter) to instantly amended claim 32 has been considered, are persuasive and that rejection is withdrawn.
	Applicant’s argument regarding the 101 rejections of claims 1-18 and 31-32 as being directed to an abstract idea without significantly more have been considered but are not persuasive.  Applicant argues that the inclusion of “using a fluctuating horizontal well or a vertical well to bore through the shale and the adjacent oil reservoirs” should render the rejection moot.  However, the examiner disagrees because this step of “boring through” appears to be extra-solution activity to provide data gathering rather than provide any solution as a result of the method and does not provide any meaningful limits on practicing the abstract idea.  The examiner’s previous suggestion of clarifying the “boring-through” was based on the understanding that this step was performed as a result of the claimed calculations, however as clarified, this step appears to provide means of collecting data to perform the calculations, in an entirely conventional sense and at a high level of generality, and therefore does not provide significantly more such that this additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-18, 31 and 32 are directed to a method (process), an apparatus (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 31, and 32 recite abstract limitations including (or substantially similar to): “determining a thickness of the shale..”, “determining a top boundary..”, “determining a minimum seepage radius..”, “determining a well pattern...”, “determining a well completion approach..”, and “determining a total number of perforation clusters..”.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, these claims recite an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1, 31 and 32 also recite the additional step of: “using a fluctuating horizontal well or a vertical well to bore through the shale and adjacent oil reservoirs”.     The step of “using a fluctuating horizontal well or a vertical well to bore through the shale and adjacent oil reservoirs” is recited at a high-level of generality and is invoked merely as a means of data gathering, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 31 also recites “a memory” and “a processor”.  The functions of the memory and processor are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	As discussed above, additional elements include the step of “using a fluctuating horizontal well or a vertical well to bore through the shale and adjacent oil reservoirs” does not provide significantly more since boring through of a fluctuating horizontal or vertical well is well‐understood, routine, and conventional as applied to subterranean reservoirs.  The specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).

Regarding the memory and processor, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). 
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Regarding claim 2, 3, and 14-17, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claim 1, these recitations do not provide practical application of the abstract idea, and are not significantly more.
Regarding claims 4, and 14-18, these claims all recite further recite “determining” steps without any additional elements to integrate the abstract idea into a practical application of the abstract idea, and are not significantly more. 
	Regarding claims 5-11 and 14-17, the various metrics recited in these claims merely narrow the previously recited abstract idea limitations.  It is noted these claims recite limitations such “adopting a fluctuating horizontal well pattern” (e.g. claim 5) or “using a vertical well pattern” (e.g. claim 10), but these recitations are not clearly providing more than the abstract idea since it is not clear if these recitations require actually providing a drilled pattern of well or if it is just “determined” to provide such, since these claims are written as further limiting the “determining the well pattern…” (e.g. as in lines 1-3 of claim 5) and therefore are not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Regarding claim 12, 13 and 18, these claims all recite the additional elements of “using a screen pipe completion” (as in claim 12), “adopting a casing completion” (as in claim 13), or “when a casing completion is adopted” (as in claim 18) which also do not provide more than the abstract idea since it is not clear if these recitations require actually providing some structure in a wellbore or if it is just “determined” to provide such, since these claims are written as further limiting the “determining the well completion approach…” (e.g. as in lines 1-3 of claim 12) and therefore are not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Further, such completions as including a “screen pipe” or “casing” are considered entirely conventional as the specification demonstrates the well-understood, routine, conventional nature of these additional elements as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
11/7/2022